DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021 has been entered.
Response to Arguments
Applicant's arguments filed May 25, 2021 have been fully considered but they are not persuasive. Applicant has amended independent claim 1 to recite an intermediate layer configured to allow only fluids to permeate through the layer, and argues that the cited prior art does not teach the claimed intermediate layer.  The instant disclosure states “the permeable layer can be permeated or penetrated by fluids (liquids and/or gasses) or by other material dissolved in or otherwise carried by such a fluid so that the fluids or material can pass through opening or interstices of the permeable layer” (paragraph 0025, pre-grant publication).  The Examiner presumes that any limitations on permeability through the intermediate layer are based on the structural features of the layer; however, the claims do not recite any structural features of the intermediate layer that would limit permeability to fluids only as recited in the claim.  As such, any prior art device having the claimed arrangement of layers, and allows liquids or materials dissolved/carried by the liquids to pass through an intermediate layer meets the claim limitations.  .
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 1, the Examiner notes that the phrase “configured to” does not denote a structural feature of the intermediate layer.  The claim does not provide any indication as to how the intermediate layer is ‘configured’ to allow only fluids to permeate, thus the Examiner will 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al., (US 2002/0074271).
For claim 1, Hu et al., teach a microfluidic device (abstract, paragraph 0002) comprising first and second laminae having one or more microstructures (first and second outer layers, paragraphs 0008, 0052), a bonding layer (intermediate layer, paragraphs 0052, 0073) wherein the bonding layer permeates fluid through vias located in the bonding layer (paragraph 0073). Hu et al., also teach the layers having different glass transition temperatures (paragraphs 0043, 0044) which reads on the first outer layer having a higher glass transition layer compared to the second outer layer. The Examiner notes that Applicant provide which outer layer is denoted as first and second, thus the Examiner is interpreting the teachings of Hu et al., in a manner in which the layer with the highest glass transition temperature is the first outer layer.
For claims 3, 5, 7, and 8, Hu et al., teach the layers made of PMMA and polycarbonate (paragraph 0039). With respect to claims 5, 7, and 8, the Examiner notes that the glass transition temperature of PMMA is 105°C, thus by forming layers of PMMA, reference to Hu et al., meets the glass transition temperature limitation as the glass transition temperature PMMA is 105°C.
For claim 6, Hu et al., teach the intermediate layer being perforated by etching, embossing, and drilling (paragraphs 0042, 0044, 0052).  The Examiner notes that claim 6 is a product-by-process claim, thus patentability is based on the product itself and not the process by which the product is made.
For claim 10, Hu et al., teach the microfluidic device comprising biological cells (paragraphs 0048, 0073).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797

/BRIAN R GORDON/Primary Examiner, Art Unit 1798